391 F.2d 935
J. C. PENNEY CO., Inc., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent, v. Retail ClerksInternational Association Local 253, AFL-CIO, Intervenor.
No. 17730.
United States Court of Appeals Sixth Circuit.
April 15, 1968.

John C. Egbert, Jr., Cincinnati, Ohio, James R. Adams, Cincinnati, Ohio, on brief; Frost & Jacobs, Cincinnati, Ohio, of counsel, for petitioner.
Allen D. Eisenberg, N.L.R.B., Washington, D.C., Arnold Ordman, General Counsel, Dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, Allison W. Brown, Jr., Marsha Swiss, Attorneys, N.L.R.B., Washington, D.C., on brief, for respondent.
Before PHILLIPS, CELEBREZZE and PECK, Circuit Judges.

ORDER.

1
This case is before the Court upon the petition of J. C. Penney Co., Inc., to review an order of the National Labor Relations Board and upon the cross-petition of the Board to enforce the order.  The decision and order of the Board are reported at 162 N.L.R.B. No 144.  The intervenor has filed a brief urging enforcement.


2
The Court holds that the findings of fact of the Board are supported by substantial evidence on the record considered as a whole.


3
It is ordered that the order of the Board be and hereby is enforced.